                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                             NORTHERN DISTRICT OF CALIFORNIA

                                   7                                          SAN JOSE DIVISION

                                   8

                                   9     MARK DOWNEY,                                        Case No. 19-cv-04200-BLF
                                  10                    Plaintiff,                           ORDER ADOPTING MAGISTRATE
                                                                                             JUDGE’S REPORT AND
                                  11              v.                                         RECOMMENDATION; DISMISSING
                                                                                             AMENDED COMPLAINT WITHOUT
                                  12     UNITED STATES OF AMERICA,                           LEAVE TO AMEND; AND
Northern District of California
 United States District Court




                                                                                             DISMISSING ACTION WITH
                                  13                    Defendant.                           PREJUDICE
                                  14                                                         [Re: ECF 8]

                                  15

                                  16          Plaintiff Mark Downey, proceeding pro se, filed the complaint in this action on July 22,

                                  17   2019, along with an application for leave to proceed in forma pauperis. See Compl., ECF 1;

                                  18   Applic. to Proceed IFP, ECF 2. The case was assigned to Magistrate Judge Nathanael M. Cousins,

                                  19   who granted Plaintiff’s application for leave to proceed in forma pauperis and screened the

                                  20   complaint pursuant to 28 U.S.C. § 1915. See Order, ECF 4. Judge Cousins determined that the

                                  21   complaint, which asserted forty-five claims for relief, did not allege facts sufficient to state a claim

                                  22   upon which relief could be granted. See id. Judge Cousins noted that Plaintiff appeared to be

                                  23   complaining that the United States government had failed to streamline its whistleblower program,

                                  24   had not responded Plaintiffs’ 400 submissions, has a trillion-dollar budget deficit, and fails to deal

                                  25   with poorly performing federal employees; that Apple, Inc. engages in abusive monopolistic

                                  26   practices; and that Plaintiff has suffered various personal injuries. See id. at 2. Plaintiff sought

                                  27   more than $4 billion in compensatory and punitive damages. See id. Judge Cousins advised

                                  28   Plaintiff that the complaint was “both prolix and insufficiently detailed” and that the request for
                                   1   damages did not appear to be tied to Plaintiff’s claims. See id. Judge Cousins dismissed the

                                   2   complaint with leave to amend, directing Plaintiff to file any amended pleading by September 6,

                                   3   2019. See id. at 3.

                                   4          Plaintiff timely filed a first amended complaint (“FAC”) on August 15, 2019. See FAC,

                                   5   ECF 7. Judge Cousins screened the FAC and concluded that Plaintiff again had failed to state a

                                   6   claim upon which relief could be granted. See R&R, ECF 8. Because Judge Cousins did not have

                                   7   the consent of all parties, he issued a Report and Recommendation (“R&R) that the FAC be

                                   8   dismissed without leave to amend, and directed the Clerk to reassign the case to a district judge.

                                   9   See id. The case was reassigned to the undersigned on September 27, 2019. See Reassignment

                                  10   Order, ECF 9.

                                  11          Judge Cousins indicated that although Plaintiff appears to be complaining about the United

                                  12   States government’s failure to respond to his many whistleblower complaints under the False
Northern District of California
 United States District Court




                                  13   Claims Act, 31 U.S.C. § 3729, Plaintiff has not identified any qui tam lawsuits that he has brought.

                                  14   See R&R at 2. Moreover, Judge Cousins found that Plaintiff has not alleged facts supporting his

                                  15   multi-billion dollar claim that Apple, Inc. overcharged the United States for Apple iPhones. See

                                  16   id. Judge Cousins determined that Plaintiff’s allegations that Apple should be subject to the

                                  17   federal gift tax, and complaining about Apple’s music streaming service, likewise are

                                  18   unsupported. See id. Finally, Judge Cousins concluded that Plaintiff’s commentary regarding the

                                  19   United States’ budget deficit is unconnected to any of his claims. See id.

                                  20          Federal Rule of Civil Procedure 72(b)(2) provides that a party may file specific written

                                  21   objections to a magistrate judge’s recommended disposition of a case within fourteen days after

                                  22   being served with a copy of the recommended disposition. Fed. R. Civ. P. 72(b)(2). Judge

                                  23   Cousins’ R&R informed Plaintiff that he could file objections within fourteen days of being

                                  24   served with the R&R. See R&R at 2, ECF 8. The docket reflects that Plaintiff was served with

                                  25   the R&R by mail on September 26, 2019. See Certificate of Service, ECF 8-1.

                                  26          It appears that Plaintiff was confused about how to respond to the R&R, because within the

                                  27   fourteen-day period for filing objections, Plaintiff filed both a Memorandum objecting to Judge

                                  28   Cousins’ R&R (“Objection”), and a Notice of Appeal. See Objection, ECF 13; Notice of Appeal,
                                                                                        2
                                   1   ECF 11. In the Objection, Plaintiff states that he “would rather have the case proceed in the US

                                   2   General District Court rather than appeal to the US Appeals Court,” and he “requests additional

                                   3   consideration for the case to proceed in the US District Court.” Objection, at 11, ECF 13.

                                   4   Plaintiff’s request to proceed in the district court is appropriate, because no final order or judgment

                                   5   has been issued in this case. Therefore, although Plaintiff has filed a Notice of Appeal, this Court

                                   6   proceeds to consider his Objection along with Judge Cousins’ R&R.

                                   7           Plaintiff’s Objection does not demonstrate any error in the R&R, which the Court finds to

                                   8   be correct, well-reasoned, and thorough. The eleven-page Objection contains a wide-ranging

                                   9   discussion regarding Thomas Jefferson, the state of Virginia, sovereign immunity, and various

                                  10   provisions of the United States Constitution and the United States Code. See Objection at 1-8,

                                  11   ECF 13. The Objection touches on the deficiencies in the FAC identified by Judge Cousins,

                                  12   asserting among other things that “[t]he qui tam Claims will produce enough to eliminate the
Northern District of California
 United States District Court




                                  13   Federal Deficit”; the request for damages in the FAC is not exaggerated; and Apple should have to

                                  14   pay gift tax because Apple charges excessive prices. See id. at 8-11. However, none of Plaintiff’s

                                  15   assertions set forth an adequate factual or legal basis for any claim. Accordingly, the FAC is

                                  16   subject to dismissal.

                                  17           As noted above, Judge Cousins recommends that the FAC be dismissed without further

                                  18   leave to amend. Leave ordinarily must be granted unless one or more of the following factors is

                                  19   present: (1) undue delay, (2) bad faith or dilatory motive, (3) repeated failure to cure deficiencies

                                  20   by amendment, (4) undue prejudice to the opposing party, and (5) futility of amendment. Foman

                                  21   v. Davis, 371 U.S. 178, 182 (1962); see also Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d

                                  22   1048, 1052 (9th Cir. 2003) (discussing Foman factors). The Court finds no undue delay (factor 1)

                                  23   or bad faith (factor 2), and there is no prejudice to Defendant United States at this point, because

                                  24   Defendant has not been served (factor 4). However, despite Judge Cousins’ prior order dismissing

                                  25   the original complaint, Plaintiff still has not alleged a viable claim (factor 3). Moreover, based on

                                  26   Plaintiff’s filings to date, it does not appear that he would be able to state a viable claim for relief;

                                  27   thus, amendment would be futile (factor 5). Based on Plaintiff’s failure to cure the deficiencies

                                  28   identified by Judge Cousins, and because it appears amendment would be futile, the Court finds
                                                                                           3
                                   1   that on the particular facts of this case further amendment is not warranted.

                                   2          Accordingly, the Court ADOPTS the R&R, DISMISSES the FAC without leave to amend,

                                   3   and DISMISSES the action with prejudice.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: October 10, 2019

                                   7                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
